      Case 1-19-44421-ess             Doc 12       Filed 08/13/19    Entered 08/13/19 14:20:12




ORTIZ & ORTIZ, L.L.P.
32-72 Steinway Street, Ste. 402
Astoria, New York 11103
Norma E. Ortiz
Tel. (718) 522-1117
Fax (718) 596-1302
email@ortizandortiz.com
Attorneys for the Debtor


UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF NEW YORK
--------------------------------------------------------X
In re:

HELEN PARDO DE FIGUEROA,                                            Case No.19-44421-ess

                                    Debtor.                         Chapter 13
--------------------------------------------------------X

              DEBTOR’S MOTION TO CONTINUE THE AUTOMATIC STAY
                         PURSUANT TO 11 U.S.C. § 362(c)

TO:     THE HONORABLE ELIZABETH S. STONG,
        UNITED STATES BANKRUPTCY JUDGE

        Helen Pardo de Figueroa (the “Debtor”), by and through her attorneys Ortiz & Ortiz,

L.L.P., hereby states as follows:

                                                 Background

        1.       The Debtor filed a Chapter 7 petition pro se on February 28, 2019, that was

dismissed because of her failure to prosecute the case. She subsequently filed the instant Chapter

13 case on July 19, 2019, without the assistance of counsel. The Debtor first conferred with my

firm on August 9th.

        2.       The Debtor has an unusual case, and the undersigned does not possess all of the

records necessary to fully determine if there is a likelihood of her reorganization. However, the

Debtor is a 77 year old woman and does not speak English. She filed her petition to stop the sale
      Case 1-19-44421-ess         Doc 12     Filed 08/13/19      Entered 08/13/19 14:20:12




of her home by her 83 year old ex-husband. He obtained a default judgment against her without

her knowledge and has sought to compel the sale of the Debtor’s home. The Debtor did not learn

of the entry of the judgment until she was informed of the auction sale. See annexed Declaration

of Helen Pardo de Figueroa. The Debtor would like the opportunity to determine how to address

the judgment and her credit card debt and would like to determine if she can save her home.

                                         Relief Requested

       3.      The Debtor requests that the Court continue the automatic stay as to all of her

creditors as it applies to her individually and her property. Section 362(c)(3)(A) provides in

relevant part that if a case is filed by a debtor, and if a case of the debtor was pending within the

preceding one year period but was dismissed, the automatic stay with respect to any action taken

with respect to a debt or property securing such debt shall terminate with respect to the debtor on

the 30th day after the filing of the later case. The Court may continue the automatic stay

pursuant to a motion if that motion is made returnable within the thirty day period following the

bankruptcy filing and the Debtors “demonstrate that the filing of the later case is in good faith as

to the creditors to be stayed”. 11 U.S.C. § 362(c)(3)(B).

       4.      Section 362(c)(3)(C) establishes a presumption that a case was not filed in good

faith if, among other things, the debtor in the previous bankruptcy case failed to file or amend its

petition or other documents as required by the Bankruptcy Code or the Court without substantial

excuse. 11 U.S.C. § 362(c)(3)(C). The presumption of bad faith “may be rebutted by clear and

convincing evidence to the contrary”. Id. The Debtor does not believe that she engaged in the

conduct prohibited by this section, and asserts it does not apply in this case.

       5.      If the factors establishing a presumption of bad faith are not present in a case, the


                                                  2
      Case 1-19-44421-ess         Doc 12     Filed 08/13/19     Entered 08/13/19 14:20:12




Bankruptcy Code does not define the factors that would support a good faith filing under Section

362(c)(3)(B). One court defined the factors as follows:

               Courts have also created a test to assess good faith under § 362(c)(3) in
               the context of a motion to reimpose the automatic stay. The factors have
               included (1) whether the debtor misrepresented facts in the petition;
               (2) the debtor's history of filings and dismissals; (3) whether the debtor
               only intended to defeat state court litigation; and (4) whether egregious
               behavior is present. Good faith requires "honesty of intention" by
               the debtor in question.

In re Ajunwa, 2012 Bankr. LEXIS 4096, at *15 (Bankr. S.D.N.Y. Sep. 4, 2012) (citing In re
Montoya, 342 B.R. 312, 317 (Bankr. S.D. Cal. 2006)).

       6.      The circumstances of this case support a finding that this second filing was not

filed in bad faith under either Section 362(c)(3) (B) or (C). The Debtor is an elderly woman that

has proceeded without the assistance of bankruptcy counsel and she did not misrepresent facts in

her petition. The Debtor did not solely file her case to avoid state court litigation and did not

engage in any egregious behavior that warrants a finding of bad faith or a finding that she harbors

any dishonest intention.

       7.      For these reasons, the Debtor asserts that the Court should find a continuation of

the stay is warranted in this case, and should grant the relief requested and reimpose the stay for

the duration of her case.

       WHEREFORE, the Debtor respectfully requests that the Court grant the relief requested




                                                  3
      Case 1-19-44421-ess         Doc 12      Filed 08/13/19    Entered 08/13/19 14:20:12




herein and grant such other and further relief as is just.

Dated: Astoria, New York
       August 12, 2019
                                                               S/Norma E. Ortiz
                                                               Norma E. Ortiz
                                                               Ortiz & Ortiz, L.L.P.
                                                               32-72 Steinway Street, Ste. 402
                                                               Astoria, NY 11103
                                                               Tel. (718) 522-1117




                                                   4
Case 1-19-44421-ess   Doc 12   Filed 08/13/19   Entered 08/13/19 14:20:12




                      Debtor’s Declaration
Case 1-19-44421-ess   Doc 12   Filed 08/13/19   Entered 08/13/19 14:20:12
Case 1-19-44421-ess   Doc 12   Filed 08/13/19   Entered 08/13/19 14:20:12
Case 1-19-44421-ess   Doc 12   Filed 08/13/19   Entered 08/13/19 14:20:12




                        Proposed Order
         Case 1-19-44421-ess          Doc 12       Filed 08/13/19    Entered 08/13/19 14:20:12




UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF NEW YORK
--------------------------------------------------------X

In re:

HELEN PARDO DE FIGUEROA,                                            Case No.19-44421-ess

                                   Debtor.                          Chapter 13

--------------------------------------------------------X


              ORDER GRANTING DEBTOR’S MOTION TO CONTINUE THE
                 AUTOMATIC STAY PURSUANT TO 11 U.S.C. § 362(c)

          Upon the motion (the “Motion”) of the debtor Helen Pardo de Figueroa (the “Debtor”) for

an order, pursuant to 11 U.S.C. § 362(c)(3)(B), continuing the automatic stay; and upon the

record of the hearing held on _______________,2019 at which Debtor appeared by counsel; no

objections having been interposed; and good cause appearing therefor; it is hereby

          ORDERED, that the Motion is granted as follows,

          ORDERED, that the automatic stay, imposed by operation of 11 U.S.C. § 362(a), is

hereby extended as to all creditors, pursuant to § 362(c)(3)(B), until the Debtor’s case is

dismissed or closed by the court.

Dated: Brooklyn, New York
       August ____, 2019
                                                            _______________________________
                                                            HON. ELIZABETH S. STONG
                                                            U.S. BANKRUPTCY JUDGE
